 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                            Case No.: 2:18-mj-00623-NJK
12          Plaintiff(s),
                                                                       ORDER
13   v.
                                                                   [Docket No. 11]
14   MALIA L. ADAMS,
15          Defendant(s).
16         Pending before the Court is the Government’s motion to unseal the petition for action on
17 conditions of pretrial release. Docket No. 11 (motion to unseal); see also Docket No. 8 (petition
18 and order). As a threshold matter, the motion to unseal itself was filed under seal but no reason
19 has been advanced for doing so. The Clerk’s Office is INSTRUCTED to unseal the motion itself
20 (Docket No. 11).
21         As to the substance of the motion to unseal, it is hereby GRANTED for good cause shown.
22 The Clerk’s Office is INSTRUCTED to unseal the petition and order (Docket No. 8).
23         IT IS SO ORDERED.
24         Dated: October 25, 2019
25                                                             ______________________________
                                                               Nancy J. Koppe
26                                                             United States Magistrate Judge
27
28

                                                   1
